         Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 PETRA PATTERSON
 16699 Swanson Cove Ct.
 Hughesville, Maryland 20637

       Plaintiff,

 v.                                              Civil Action No. ___________________

 HMR OF MARYLAND, LLC
 29449 Charlotte Hall Road
 Charlotte Hall, Maryland 20622

        SERVE ON:
        The Corporation Trust, Incorporated
        2405 York Road
        Suite 201
        Lutherville Timonium MD 21093

       Defendant.


                            COMPLAINT AND JURY DEMAND

       Plaintiff Petra Patterson, by and through her undersigned counsel, James M Ray, II and

Ray Legal Group, LLC, hereby files suit against HMR of Maryland, LLC and states as follows:

                              THE NATURE OF THE ACTION

       This is Petra Patterson’s civil action against HMR of Maryland, LLC, seeking damages

and/or other legal relief for the Defendant’s violation of Ms. Patterson’s rights under the

Americans with Disabilities Act of 1990, as amended by the ADA Amendments Act of 2008,

codified at 42 U.S.C. § 12101, et seq. (the “ADA”), and Section 504 of the Rehabilitation Act of

1973, 87 Stat. 355, as amended, codified at 29 U.S.C § 794 (the “Rehabilitation Act”).
             Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 2 of 12



                                           THE PARTIES

        1.      Plaintiff Petra Patterson (“Plaintiff” or “Ms. Patterson”) is a Maryland citizen and

a resident of Charles County, Maryland.

        2.      Defendant HMR of Maryland, LLC (“Defendant” or “HMR”) is a Maryland

company with its principal office located in Charlotte Hall, Maryland. The Defendant manages

and operates the Charlotte Hall Veterans Home (the “Veterans Home”) in St. Mary’s County,

Maryland.

        3.      The Defendant, at all times, was acting through its employees, servants, agents, or

other affiliates as to the matters alleged herein.

                                   JURISDICTION & VENUE

        4.      The Court has subject matter jurisdiction of this case under 28 U.S.C. § 1331 as a

matter arising under federal law, specifically under 42 U.S.C. § 12117, as a case arising under the

ADA, and under 29 U.S.C § 794, as a case arising under the Rehabilitation Act.

        5.      Venue is proper in the District of Maryland, as the material events and omissions

giving rise to the claim are alleged to have occurred in or near St. Mary’s County, Maryland.

        6.      The Plaintiff’s ADA cause of action is authorized by 42 U.S.C., §12117. The

Plaintiff has a right to jury trial in this ADA discrimination action pursuant to 42 U.S.C. § 1981a.

        7.      The Plaintiff’s Rehabilitation Act cause of action is authorized by 29 U.S.C. § 794a.

        8.      The Plaintiff has a right to trial by jury for her Rehabilitation Act cause of action.

        9.      On April 19, 2021, the Plaintiff filed a charge with the EEOC, alleging disability

discrimination and retaliation claims under the ADA. Charge No. 531-2021-01878. On May 19,




                                                     2
           Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 3 of 12



2021, the EEOC issued a “Notice of Right to Sue” letter to the Plaintiff. 1

        10.      The Plaintiff has complied with all conditions precedent, administrative

requirements, and/or legal preconditions to properly file and pursue this civil action and has

exhausted any and all required administrative remedies. This civil action is lawfully filed in this

Court. All conditions precedent have occurred or been performed.

                                FACTS COMMON TO ALL COUNTS

        11.      Ms. Patterson began her employment with the Defendant on November 17, 2014.

She was employed as a RN (“Registered Nurse”) Supervisor and worked at the Veterans Home.

        12.      During her employment with the Defendant, Ms. Patterson always performed her job

duties in a competent manner and met the Defendant’s reasonable expectations.

        13.      On July 15, 2020, Ms. Patterson was diagnosed with a well-differentiated

adenocarcinoma of the endometrium (“uterine cancer”) or (“endometrial cancer”). She notified the

Defendant of her medical condition on August 31, 2020 when she applied for FMLA leave for an

upcoming total hysterectomy that was scheduled for September 3, 2020. Ms. Patterson was

approved for FMLA leave. Following, her FMLA approval, Ms. Patterson promptly notified her

direct supervisor Jimiere Smith, Director of Nursing, that she had endometriosis cancer and that she

would be out of work from September 5, 2020 until October 3, 2020 under approved FMLA leave.

On October 3, 2020, when Ms. Patterson was released by her physician to return to work, she brought


1
   The Plaintiff’s April 19, 2021 charge with the EEOC also included claims for age discrimination. The Plaintiff
anticipates amending this complaint to include claims for discrimination under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621 et seq. (the “ADEA”). However, “[n]o civil action [under the ADEA] may
be commenced by an individual under this section until 60 days after a charge alleging unlawful discrimination has
been filed with the Equal Employment Opportunity Commission.” 29 U.S.C. § 626(d)(1).




                                                        3
          Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 4 of 12



in medical documentation and submitted it to Dominic Thomas, the HR director for the Defendant.

The medical documentation that Ms. Patterson submitted to Dominic Thomas contained a return to

work certificate from Ms. Patterson’s oncologist, and a schedule for her upcoming chemotherapy

appointments. Dominic Thomas indicated that the chemotherapy treatments needed to be submitted

to “our insurance company for approval.” Ms. Patterson next coordinated with Audry Chase (who is

in charge of scheduling for the Defendant) to ensure that Ms. Patterson had coverage for her

scheduled chemotherapy appointments. Ms. Patterson attended chemotherapy appointments on

October 21, 2020, November 18, 2020, December 7, 2020, December 28, 2020, January 18, 2021,

and February 8, 2021. However prior to many of these chemotherapy appointments, Ms. Patterson’s

replacement nurse never arrived on time, which caused her to call various nurses to beg them to

come down to Ms. Patterson’s unit (3C) to cover for her so she could attend chemotherapy. Ms.

Patterson expressed her frustration to the Defendant regarding this problem because she was often

late to her chemotherapy appointments because of this problem.

       14.     Prior to her cancer diagnosis and chemotherapy treatments, Ms. Patterson frequently

worked double shifts at the Veterans Home. The Defendant expressed frustration and annoyance to

Ms. Patterson because the Defendant, as a result of Ms. Patterson’s disability, could no longer depend

on Ms. Patterson to cover the second shifts and needed to locate other nurses to cover the shifts that

Ms. Patterson had been working in addition to the disruptions in scheduling that occurred when

replacement nurses would not show up as scheduled to cover the next shift when Ms. Patterson

needed to leave for her chemotherapy sessions.

       15.     Prior to leaving for her chemotherapy appointment on February 8, 2021, Ms.

Patterson was working as a Charge Nurse and Supervisor in unit 3C from 11:00 p.m. to 7:00 a.m.

She was responsible for supervising 8 units. At approximately 3:00 a.m., Ms. Patterson was


                                                  4
           Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 5 of 12



approached by GNA Ashley King (who was working in unit 2C) who told Ms. Patterson that she

had witnessed another employee, named Agnes Dandridge, restrict a patient who had dementia by

pulling the nurses’ chart rack across the nurses’ station to prevent the patient from wandering into

other residents’ room. According to Ms. King, Agnes Dandridge then redirected the patient into a

chair.

         16.   Ms. Patterson questioned Ms. King regarding the severity of the incident as it is not

uncommon for nurses to redirect, or even at times, restrict the movements of patients suffering from

dementia. Ms. King provided a vague account of the severity of the incident, which prompted Ms.

Patterson to inform Ms. King that if an aggressive form of restraining took place that Ms. Patterson

needed to be informed immediately. Ms. Patterson instructed Ms. King to write a statement of what

she observed so that Ms. Patterson could provide the statement to Director of Nursing Jimiere Smith

for further investigation. Ms. King provided Ms. Patterson with a written statement at approximately

7:00 a.m., just as Ms. Patterson’s shift was ending and she was leaving to attend her scheduled

chemotherapy appointment. Ms. Patterson took Ms. King’s statement and slid the statement under

Jimiere Smith’s door knowing Ms. Smith would soon be in and available to handle the matter. Ms.

Patterson also informed Defendant’s employee Audrey in staffing, that Ms. Patterson would return

following her chemotherapy appointment to write a report. Ms. Patterson also informed Audrey to

tell Ms. Smith that Ms. Patterson was available via telephone if Ms. Smith needed to contact her

while she was at her chemotherapy appointment.

         17.   Ms. Patterson returned to work February 8, 2021, at 11:00 p.m. (that same day)

following her chemotherapy appointment for her scheduled shift as Charge Nurse. She worked a

normal shift and was not made aware of any issues regarding the events of that morning.

         18.   Ms. Patterson arrived to work the following day (February 9, 2021) at 11:00 p.m. to


                                                 5
          Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 6 of 12



work her regular shift. Ms. Patterson was approached by a co-worker and was informed that she was

suspended. Ms. Patterson immediately contacted Jimiere Smith, who told Ms. Patterson that she had

been suspended for the incident that occurred on February 8, 2021. After being suspended for a

week, Ms. Patterson was contacted by the Defendant and asked to return for a meeting on February

15, 2021 with Jimiere Smith. During this meeting, Ms. Patterson was told she was being terminated

“for failing to report suspected abuse.”

       19.     Ms. Patterson has been discriminated against (i.e. suspended and terminated) due to

her disability or for being regarded as having a disability in violation of the ADA.

       20.     During her employment with the Defendant, Ms. Patterson always performed her job

duties in a competent manner and met the Defendant’s reasonable expectations.

       21.     The non-discriminatory justification for Ms. Patterson’s termination was a pretext.

Ms. Patterson did report possible abuse of a patient by obtaining a statement from Ms. King and

placing the statement under Director of Nursing Jimiere Smith’s door prior to leaving the Veterans

Home to go to her chemotherapy treatment. Additionally, while the Defendant complained about

the disruptions and inconvenience caused by Ms. Patterson’s disability and her need for

chemotherapy treatments, the Defendant did not take any action against the Plaintiff until the first

available time that the Defendant thought it could justify terminating the Plaintiff in a way to hide

its discriminatory and retaliatory intent. Additionally, to the extent that the Defendant wanted a

“scapegoat” for whatever occurred on February 8, 2021, the Defendant chose to terminate Ms.

Patterson, the employee with a disability, even though Ms. Patterson had acted appropriately.

                                        COUNT I
                      ADA Discrimination -- § 42 U.S.C. § 12112(b)(1)(A)

       22.     The Plaintiff incorporates the preceding paragraphs as if set fully herein.

       23.     The Defendant is an “employer” covered by the ADA as it is “engaged in an
                                                  6
             Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 7 of 12



industry affecting commerce who has 15 or more employees for each working day in each of 20

or more calendar weeks in the current or preceding calendar year.” See 42 U.S.C. § 12111(5).

       24.      The Plaintiff is an “employee” under the ADA as she was employed by the

Defendant. See 42 U.S.C. § 12111(4). The Defendant also is a “covered entity” under 42 U.S.C.

§ 12111(4) (“The term ‘covered entity’ means an employer, employment agency, labor

organization, or joint labor-management committee.”).

       25.      42 U.S.C. § 12112(a) provides that “[n]o covered entity shall discriminate against

a qualified individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.”            “[T]he term ‘discriminate against a qualified

individual on the basis of disability’ includes… limiting, segregating, or classifying a job applicant

or employee in a way that adversely affects the opportunities or status of such applicant or

employee because of the disability of such applicant or employee;….” 42 U.S.C. § 12112(b)(1).

       26.      Ms. Patterson has a “disability,” as defined under 42 U.S.C. § 12102, because she

has (a) a physical impairment (cancer) that substantially limits one or more of her major life

activities (including fatigue and effects of chemotherapy treatment) (b) a record of these physical

impairments and/or (c) been regarded by the Defendant as having a such a physical impairment.

       27.      Ms. Patterson is a “qualified individual” because she, with or without reasonable

accommodation, can perform the essential functions of a Charge Nurse.

       28.      The Defendant terminated Ms. Patterson’s employment because of her disabilities.

But for Ms. Patterson’s disabilities, the Defendant would not have discriminated against Ms.

Patterson.

       29.      As a direct and proximate cause of Defendant’s unlawful actions, Ms. Patterson


                                                  7
          Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 8 of 12



was prejudiced, including having her employment terminated by the Defendant, and has suffered

substantial pecuniary losses and other damages.

                                         COUNT II
                            ADA Retaliation -- § 42 U.S.C. § 12003

       30.     The Plaintiff incorporates the preceding paragraphs as if set fully herein.

       31.     The Defendant is an “employer” covered by the ADA as it is “engaged in an

industry affecting commerce who has 15 or more employees for each working day in each of 20

or more calendar weeks in the current or preceding calendar year.” See 42 U.S.C. § 12111(5).

       32.     The Plaintiff is an “employee” under the ADA as she was employed by the

Defendant. See 42 U.S.C. § 12111(4). The Defendant also is a “covered entity” under 42 U.S.C.

§ 12111(4) (“The term ‘covered entity’ means an employer, employment agency, labor

organization, or joint labor-management committee.”).

       33.     42 U.S.C. § 12203(a) provides that “[n]o person shall discriminate against any

individual because such individual has opposed any act or practice made unlawful by this chapter

or because such individual made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this chapter [126 Equal Opportunity for Individuals

with Disabilities].”

       34.     Ms. Patterson engaged in protected activity when she requested accommodations

in her scheduling due to her disability and need for chemotherapy treatments.

       35.     The Defendant terminated Ms. Patterson’s employment because she requested

accommodations due to her disabilities. But for Ms. Patterson’s disabilities, the Defendant would

not have discriminated against Ms. Patterson.

       36.     As a direct and proximate cause of Defendant’s unlawful actions, Ms. Patterson

was prejudiced, including having her employment terminated by the Defendant, and has suffered
                                                  8
          Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 9 of 12



substantial pecuniary losses and other damages.

                                         COUNT III
                     Rehabilitation Act Discrimination -- § 29 U.S.C. § 794

        37.     The Plaintiff incorporates the preceding paragraphs as if set fully herein.

        38.     29 U.S.C. § 794 provides that “[n]o otherwise qualified individual with a disability

in the United States, as defined in section 705(20) of this title, shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance or under any

program or activity conducted by any Executive agency or by the United States Postal Service.”

        39.     The Defendant is a “program or activity receiving Federal financial assistance”

under 29 U.S.C § 794. Specifically, the Defendant is a “corporation…or other private organization

[where Federal financial] assistance is extended to such corporation…or other private

organization…as a whole” and also is a “principally engaged in the business of providing

education, health care, housing, social services, or parks and recreation.” 29 U.S.C. §794(b)(3).

        40.     29 U.S.C. § 705(20) provides that the term “individual with a disability” means

“any person who has a disability as defined in section 12102 of Title 42.”

        41.     Ms. Patterson has a “disability,” as defined under 42 U.S.C. § 12102, because she

has (a) a physical impairment (cancer) that substantially limits one or more of her major life

activities (including fatigue and effects of chemotherapy treatment) (b) a record of these physical

impairments and/or (c) been regarded by the Defendant as having a such a physical impairment.

        42.     Ms. Patterson is a “qualified individual” because she, with or without reasonable

accommodation, can perform the essential functions of a Charge Nurse.

        43.     The Defendant terminated Ms. Patterson’s employment solely because of her

disabilities. But for Ms. Patterson’s disabilities, the Defendant would not have discriminated
                                                   9
         Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 10 of 12



against Ms. Patterson.

        44.     As a direct and proximate cause of Defendant’s unlawful actions, Ms. Patterson

was prejudiced, including having her employment terminated by the Defendant, and has suffered

substantial pecuniary losses and other damages.

                                            COUNT IV
                         Rehabilitation Act Retaliation -- § 29 U.S.C. § 794

        45.     The Plaintiff incorporates the preceding paragraphs as if set fully herein.

        46.     29 U.S.C. § 794 provides that “[n]o otherwise qualified individual with a disability

in the United States, as defined in section 705(20) of this title, shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance or under any

program or activity conducted by any Executive agency or by the United States Postal Service.”

        47.     The Defendant is a “program or activity receiving Federal financial assistance”

under 29 U.S.C § 794. Specifically, the Defendant is a “corporation [where Federal financial]

assistance is extended to such corporation…as a whole” and also is a “corporation…which is

principally engaged in the business of providing education, health care, housing, social services,

or parks and recreation.” 29 U.S.C. §794(b)(3).

        48.     29 U.S.C. § 705(20) provides that the term “individual with a disability” means

“any person who has a disability as defined in section 12102 of Title 42.”

        49.     Ms. Patterson engaged in protected activity when she requested accommodations

in her scheduling due to her disability and need for chemotherapy treatments.

        50.     The Defendant terminated Ms. Patterson’s employment because she requested

accommodations due to her disabilities. But for Ms. Patterson’s disabilities, the Defendant would

not have discriminated against Ms. Patterson.
                                                  10
            Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 11 of 12



       51.      As a direct and proximate cause of Defendant’s unlawful actions, Ms. Patterson

was prejudiced, including having her employment terminated by the Defendant, and has suffered

substantial pecuniary losses and other damages.

       WHEREFORE, Plaintiff Petra Patterson respectfully prays that this Court grant the

following relief:

       a.       An order permanently enjoining and restraining the Defendant, their agents,

                officers, servants and employees from discriminating, interfering and/or retaliating

                against other employees due to their disabilities;

       b.       Compensation for back pay, front pay, and compensation for other lost employment

                benefits, liquidated damages, compensatory damages, punitive damages, and costs

                and reasonable attorneys’ fees against the Defendant in the amount in excess of

                Seventy-Five Thousand Dollars ($75,000.00);

       c.       Reinstatement; and

       d.       Any and all additional relief as the Court may deem just and proper.

                                                     Respectfully Submitted,

                                                     RAY LEGAL GROUP, LLC

                                               By:      /s/ James M. Ray
                                                     James M. Ray, II (#012773)
                                                     jim.ray@raylegalgroup.com
                                                     8720 Georgia Avenue, Suite 803
                                                     Silver Spring, Maryland 20910
                                                     Phone: (301) 755-5656
                                                     Fax: (301) 755-5627

                                                     Attorneys for Plaintiff




                                                 11
 Case 8:21-cv-01333-TJS Document 1 Filed 05/28/21 Page 12 of 12



                          PRAYER FOR JURY TRIAL

Plaintiff Petra Patterson demands a trial by jury as to all issues so triable.


                                               /s/ James M. Ray, II
                                            James M. Ray, II




                                          12
